Citation Nr: 1107909	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected disabilities.

2.  Entitlement to service connection for gastroesophageal reflex 
disease (GERD) to include as secondary to the Veteran's service-
connected status-post left tibia fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in pertinent part, denied the Veteran's claim for service 
connection for GERD.

The Veteran also appeals from December 2005 rating decision of 
the Phoenix, Arizona RO which, in pertinent part, denied 
entitlement to TDIU. 

Jurisdiction over the instant matters was transferred to the Los 
Angeles, California RO in approximately November 2005.

The Veteran testified before the undersigned at a September 2008 
hearing at the RO (Travel Board hearing).  A transcript has been 
associated with the claims file.

The instant matters were remanded by the Board in July 2009.

Additional evidence pertinent to the claim on appeal was 
submitted in October 2010, subsequent to the issuance of the 
September 2010 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration. See 38 
C.F.R. § 20.1304 (2010).



FINDINGS OF FACT

1.  The use of medication to treat the Veteran's service-
connected disabilities, including status-post fracture of the 
left tibia, proximately caused or resulted in the Veteran's 
current gastrointestinal disorder.

2.  The Veteran's current service-connected disabilities include 
status-post total hysterectomy with right salpingo-oopherectomy, 
rated as 50 percent disabling; right foot metatarsalgia, rated as 
20 percent disabling; left foot metatarsalgia, rated as 20 
percent disabling; status-post fracture of the left tibia, rated 
as 20 percent disabling; a chronic lumbar strain, rated as 20 
percent disabling; dyshidrotic eczema, rated as 10 percent 
disabling; a right ankle sprain, rated as noncompensably 
disabling and pelvic adhesions with chronic left-sided pelvic 
pain, rated as noncompensable; and GERD.  The current combined 
rating is 80 percent.

3.  The Veteran has some college education and has experience as 
a licensed practical nurse, nursing assistant, massage therapist, 
waitress, card dealer, lab technician, and file clerk.

4.  The Veteran's service connected disabilities do not preclude 
substantially gainful employment consistent with her education 
and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
gastrointestinal disorder, namely gastroesophageal reflex 
disease, as secondary to service-connected status-post fracture 
of the left tibia have been met.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.340, 3.341, 4.15, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The VCAA is also not applicable where further assistance would 
not aid the Veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision with regards to the Veteran's 
claim for service connection for a gastrointestinal disorder, 
further assistance is unnecessary to aid the Veteran in 
substantiating this claim.

In an August 2005 letter, the RO informed her of the evidence 
required to substantiate her claim for individual 
unemployability.  The letter informed her of what evidence VA 
would obtain, what evidence she was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, this letter informed 
her that she should submit any information relevant to her claim.  
This letter provided proper preadjudication notice to the Veteran 
accordance with Pelegrini.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim(s), whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
her claim.  The Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records and various 
private treatment records have been obtained.  She has been 
afforded a VA examination and a sufficient medical opinion has 
been obtained. 

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).
During a September 2008 hearing, the undersigned identified the 
issues and suggested that the Veteran obtain a letter from her 
treatment provider addressing her ability to work.  The record 
was held open for 60 days to allow such evidence to be obtained.  
The Board therefore concludes that it has fulfilled its duty 
under Bryant.

In its July 2009 remand, the Board instructed the AOJ to obtain 
the Veteran's VA Vocational Rehabilitation and SSA records.  The 
Veteran was then to be afforded a VA examination to determine 
whether she was prevented from securing or maintaining employment 
consistent with her education and occupational experience by the 
combined impact of all her service-connected disabilities.  The 
Veteran's SSA records and VA Vocational Rehabilitation records 
were obtained.  A VA examination was conducted in July 2010.  The 
Board therefore concludes that there has been substantial 
compliance with the terms of the previous remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor her representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as peptic ulcers are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
This presumption applies to veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Changes to 38 
C.F.R. § 3.310, effective in October 10, 2006, pertain to 
establishing secondary service connection on the basis of 
aggravation.  These changes do not impact the Board's decision, 
because Board is granting service connection on the basis that 
GERD was caused by treatment for service connected disabilities 
and the question of aggravation is not relevant.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

GERD Claim

The Veteran contends that she has GERD as a result of medications 
that had been prescribed to treat her service-connected 
disabilities.

The Veteran has a current disability as she has been diagnosed as 
having GERD.  Although the July 2010 VA examiner failed to find 
current manifestations of a gastrointestinal disorder, such a 
diagnosis was made during the pendency of this appeal.  See 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  The 
requirement of a current disability has therefore been satisfied.

In order for the Veteran's current gastrointestinal disorder to 
be recognized as service connected, the competent evidence of 
record must establish a link between either condition and an in-
service injury or disease or a link between the gastrointestinal 
disorder and a service-connected disorder.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.310; Shedden and Hickson, supra.

The July 2010 VA examiner found that the Veteran's previous 
gastrointestinal condition was caused by her intake of large 
amounts of Motrin and other NSAIDs.  The evidence of record 
establishes that the Veteran had used this medication to treat 
her various service-connected disabilities, including her left 
knee disorder.  All elements supporting a grant of service 
connected on a secondary basis have been satisfied.

The evidence is at least in equipoise.  Entitlement to service 
connection for a gastrointestinal disorder, namely GERD, as 
secondary to service-connected status-post fracture of the left 
tibia is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

TDIU Criteria

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

TDIU Claim

A June 1993 VA Vocational Rehabilitation Special Report of 
Training shows that the Veteran had attended college from March 
1987 to December 1989 with an objective to be an accountant.  She 
attended a cosmetology school from January 1992 to February 1993, 
but was terminated by the school for nonattendance.  

A December 1994 Monthly Progress Report from a private employer 
indicates that the Veteran did not like accepting direction or 
supervision on tasks she believed she knew how to perform.  She 
also became very stressed performing the electronic assembly job, 
but performed well on clerical tasks.  

A December 1997 VA Vocational Rehabilitation Counseling Record 
notes that the Veteran graduated from high school and was a "B" 
student.  She had obtained an Associate's Degree in business in 
1988.  Prior to going into the service, she worked for a 
nonprofit organization, at fast food restaurants and at a grocery 
store.  Her work history after service was "somewhat sporadic" 
as she worked in nursing for approximately two years, worked as a 
"back office" medical assistant for a gynecologist for six 
months, worked as a waitress for six months and managed a card 
room for six months.  She then worked as a lab assistant in a 
hospital for several months, as a poker dealer for about two 
years, worked again as a nurse and eventually returned to a fast-
food restaurant after her nursing license expired.

In a March 1999 Work History Report, the Veteran indicated that 
she had worked as a nurse, a lab technician, a certified nursing 
assistant, a poker dealer and a file clerk.

A March 1999 Disability Report completed by the Veteran shows 
that she had completed three years of college and had attended a 
message therapy program.

The Veteran's claim for SSA benefits was denied in December 1999, 
because there was no medical evidence of her claimed disabilities 
and she had not reported for examinations.  She had claimed that 
she was unable to work due to a skin condition, lower extremity 
disabilities and pelvic pain due to a urinary problem.  She 
reported employment experience as a live in nurse, file clerk in 
a VA work study program, poker dealer, lab technician, visiting 
nurse, and corpsman during service.

In a September 2004 statement, the Veteran reported that she was 
unable to stand for more than 15 minutes and that she was no 
longer able to work as a massage therapist due to the severity of 
her back condition.

In a November 2005 claim, the Veteran indicated that she had 
worked as a waitress and a certified nurse assistant in the past.  
She had been involved in motor vehicle accidents after graduating 
from massage therapy school in 1997 and her involvement in these 
accidents prevented her from performing massages.

At the September 2008 hearing, the Veteran testified that she was 
a licensed practical nurse (LPN) and that she had undergone 
training as a massage therapist.  She felt that she would be 
unable to secure sedentary employment as she would require 
training and employers would be unwilling to provide this 
training due to her age.  All of her past training involved using 
her body and she had never had a "desk job."  

The July 2010 VA examination report reflects the Veteran's 
complaints of pain in her left knee, left leg, right ankle, feet, 
low back and pelvis.  She also reported periodic exacerbations of 
eczema on her hands, the back of her knees and on the antecubital 
fossa of both arms.  The examiner considered all of the Veteran's 
service connected disabilities, including GERD.

Following examination and a review of the Veteran's claims file, 
the examiner opined that it was less likely than not (less than 
50/50 probability) that her service-connected disabilities 
rendered her incapable of securing and maintaining substantially 
gainful employment consistent with her educational and 
occupational experience.  She did experience intermittent pain in 
her left leg, left knee, plantar aspect of her feet while walking 
or standing for a prolonged period of time and pain in her low 
back.  However, she was capable of working at a desk job where 
she could sit and occasionally stand and walk so that she was not 
sitting or standing or walking for prolonged periods.

Service connection has been established for status-post total 
hysterectomy with right salpingo-oopherectomy, rated as 50 
percent disabling; right foot metatarsalgia, rated as 20 percent 
disabling; left foot metatarsalgia, rated as 20 percent 
disabling; status-post fracture of the left tibia, rated as 20 
percent disabling; a chronic lumbar strain, rated as 20 percent 
disabling; dyshidrotic eczema, rated as 10 percent disabling; a 
right ankle sprain, rated as noncompensable and pelvic adhesions 
with chronic left-sided pelvic pain, rated as noncompensable.  
This decision grants service connection for GERD.  The current 
combined rating is 80 percent.

As the Veteran's combined disability rating is 80 percent and she 
has one disability rated at more than 40 percent, the schedular 
requirements for TDIU are satisfied.  38 C.F.R. § 4.16.

The evidence establishes that the Veteran completed several years 
of college and has earned an Associate's Degree.  The July 2010 
VA examiner, provided the only competent medical opinion of 
record, and determined that the Veteran's service-connected 
disabilities did not prevent her from obtaining and maintaining 
sedentary employment.  Although the Veteran testified during her 
September 2008 hearing that she had never had a "desk job," her 
VA Vocational Rehabilitation records note a history of working as 
a "back office" medical assistant for a physician and in an 
administrative capacity for a private company.  Elsewhere, she 
reported experience as a file clerk.  She also has a history of 
working as a lab technician.  

The Veteran's testimony as to her ability to work is competent, 
but given the contradictory evidence, including her own previous 
statements, it is not credible.  In this regard, she testified to 
having no employment experience in "desk jobs," but such 
experience is well documented in the claims folder.  The evidence 
of record is against her claim that she is unable to secure or 
maintain substantially gainful employment consistent with her 
education and occupational experience.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to TDIU, it must be denied.   38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a total rating based upon individual 
unemployability is denied.

Entitlement to service connection for a gastrointestinal 
disorder, namely gastroesophageal reflex disease, secondary to 
status-post fracture of the left tibia is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


